Citation Nr: 9917822	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  94-17 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability caused by surgery rendered by the 
Department of Veterans Affairs during hospitalization in 
April 1981.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife



ATTORNEY FOR THE BOARD

Nadine W. Benjamin


INTRODUCTION

The veteran served on active duty from July 1950 to January 
1954.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In September 1990, the RO denied the veteran's claim of 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability caused by surgery rendered by the 
Department of Veterans Affairs during hospitalization in 
April 1981.  Subsequently in June 1996, the claim was 
reconsidered by the RO in accordance with Gardner v. Brown 5 
F.3d. 1456 (Fed.Cir. 1993).  

In March 1997, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  


REMAND

The veteran contends that following an April 1981 surgery at 
a VA facility, he experienced worsening symptoms of his 
residuals of a spine injury which occurred in 1962.  He 
states that after the 1981 surgery, he experienced loss of 
bladder and bowel control, an inability to walk, impotence 
and right arm neurological problems.  

Pursuant to 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998), VA 
is required to pay disability compensation for disability, 
aggravation of disability or death, to a veteran "in the same 
manner as if such disability, aggravation or death were 
service-connected," under the following circumstances:  Where 
any veteran shall have suffered an injury, or aggravation of 
an injury, as the result of hospitalization,  medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation awarded under any of the laws  administered by 
VA, or as the result of having submitted  to an examination 
under any such law, and not the result of  the veteran's own 
willful misconduct, and any such injury or aggravation 
results in additional disability to or the death  of the 
veteran.

As noted above the Board remanded the veteran's claim to the 
RO in March 1997.  At that time the Board offered a 
discussion on the veteran's claim as follows:.


A review of the record reveals that in August 1962, the 
veteran was in an automobile accident and was apparently 
initially treated at private facilities.  In September 1962, 
he was admitted to a VA facility.  It was noticed by way of 
history that he had suffered a compression fracture of the D-
2 to D-10 with subsequent paralysis of the right lower 
extremity and partial paralysis of the left lower extremity 
following a laminectomy.  On examination by VA in 1965, it 
was noted that he was able to walk with only a slight limp.  
A January 1966 VA examination report shows that he had no 
control over his bowels, was ambulatory on a limited basis, 
had limited function in the left arm, and had urinary 
problems.  On private examination in March 1966, it was 
reported that he had 75 percent numbness on the right side 
and 10 percent on the left.  It was noted that he had almost 
normal bladder control but that he did not have bowel 
control.  In an April 1966 statement, the veteran reported 
that he had to carry a chair with him and if walking were 
involved, he took a wheel chair.  He also stated that he had 
occasional loss of control of his bowels.  

The veteran was examined by VA in April 1980 for aid and 
attendance, and he reported that he fell frequently, could 
walk only with assistance a few steps and that he was 
incontinent of bladder and bowel at times.  It was noted that 
he had T-9 paresthesia, with left extremity muscles fair in 
strength.  He was noted to be wheelchair bound and might 
ambulate with crutches later.  

In June 1980, the veteran complained of an inability to walk.  
He stated that over the past two years there had been a 
gradual and progressive deterioration of his gait, with 
progressive dragging of the foot and progressive numbness.  
He reported that in May he stumbled and fractured his hip, 
and that since then, he had not walked.  He reported that he 
also lost bladder control and needed a Foley catheter.  The 
examiner found post traumatic paraparesis with progressive 
lower extremity weakness, even antedating the recent fall.  A 
June 1980 physical therapy report shows two-year history of 
lower leg spasticity getting worse and bowel and bladder 
incontinence.  At that time, he was using a wheelchair.  From 
that time until his April 1981 VA surgery, he had complaints 
of inability to walk, progressive leg weakness, loss of bowel 
and bladder control, dribbling of urine, and numbness in his 
hips and arms.  

In April 1981, the veteran entered a VA facility, and it was 
noted by way of history that in 1979, he began to have 
increased weakness in both legs.  He reported that he 
presently had back pain, inability to use the right leg and 
difficulty sustaining erections.  He was in a wheelchair and 
used a leg brace.  The operative report shows that he had 
suffered progressive paraparesis which had accelerated over 
the past 3 months so that he was wheelchair bound.  He was 
taken to the operating room for decompression of his anterior 
thoracic cord which was compressed by slight instability at 
the T-3 level according to myelography and tomography.  
Thereafter it was reported in the record that he appeared 
initially to have increased muscle strength; however 
increased weakness of the legs was noted after a few weeks.  
He experienced and was treated for depression in August 1981.  

In August 1981, the veteran was transferred to another VA 
facility for work up and rehabilitation.  The veteran 
reported that during 1979 and 1980, he developed new weakness 
in both legs, which was progressive.  He stated that he fell 
several times in 1980, injuring his left hip and requiring an 
open reduction and fixation.  He reported being confined to a 
wheelchair, but eventually being able to ambulate with a 
walker and platform crutches.  It was noted that in April 
1981, he was admitted to a VA hospital with increasing back 
pain, inability to use the right leg and impotence.  It was 
indicated that after his April 1981 surgery, he experienced 
continued increased weakness in his legs and an ascending 
sensory loss post-operatively.  On examination, an in 
dwelling catheter was in use and there was angulation of the 
upper thoracic spine with minimal vertebral tenderness.  
Muscle strength was normal in the upper extremities and there 
was marked weakness of the hip flexors and marked weakness of 
all of the muscles below the knee on the right side and 3/5 
strength on the left side.  On consultation by the endocrine 
service it was opined that the veteran had idiopathic 
osteoporosis which led to the collapse of vertebra and 
progressive cord compression which occurred subsequent to 
trauma in 1962.  He underwent a revision transthoracic 
decompression of T2-T5 with a rib graft in October 1981.  A 
check of his neurologic condition showed no worsening, and it 
was reported that healing occurred satisfactorily.  It was 
reported that he had a neurogenic bladder.  It was reported 
that his general condition improved and he was up and about 
in a wheelchair and as healing continued was able to go on 
weekend passes.  It was documented that urinary tract 
infections continued and that the veteran did not follow 
instructions of the intermittent catheterization process.  
The veteran took and completed driver's training, and was 
found to be emotionally well compensated.  A bone scan was 
reported to confirm severe osteoporosis, in particular at the 
L1 and femur on the left side.  He was placed on medication 
for bowel care, and supplied with an electric wheelchair at 
discharge.  

Subsequently, he underwent a revision transthoracic 
decompression T2 to T5 with autogenous rib graft in October 
1981, and application of halo-femoral traction in November 
1981.  In an April 1982 statement, the veteran reported that 
he did not have bowel or bladder control, and had lost 
control of his legs.  He reported that his condition had 
worsened since May 1980 when he had been approved for aid and 
attendance.  He underwent private medical treatment and care 
by Kelly Health Care where the veteran was assisted with 
bowel and bladder problems, and with activities of daily 
living from 1983 to 1986.  

The veteran was hospitalized at a VA facility in January 
1991, for removal of bilateral staghorn caliculi.  He and his 
wife testified at a personal hearing in July 1991, and stated 
generally that after his 1962 injury, he improved and that 
after his April 1981 surgery he developed worsening 
conditions including impotence, loss of bowel and bladder 
control and an inability to walk.  In May 1994, the veteran 
was hospitalized for scrotal swelling.  It was noted that a 
Foley catheter was in place, and that he had good muscle 
strength in the upper extremities and that plantar reflexes 
were lacking.  


In March 1997, the Board's remand requested that the 
veteran's claims file be referred to a VA board certified 
neurologist for review and expression of an opinion in answer 
to the following questions:  (a) was the decompression of the 
veteran's anterior thoracic cord performed at a VA hospital 
in April 1981, properly undertaken, based on the clinical 
findings of record at the time.  That is, was the surgery 
necessary or unnecessary;  (b) did the decompression 
performed in April 1981 cause the veteran's underlying 
condition to improve, have no effect at all, or cause the 
underlying condition to increase in severity;  (c) 
considering the pertinent clinical findings prior to and 
subsequent to the April 1981 surgery, what were the necessary 
consequences of the surgery.  That is, what consequences were 
certain to result from or intended to result from the 
surgical treatment;  (d) did the April 1981 surgery cause 
post operative residual disability which was not certain to 
result from or intended to result from it, and if so, what 
did such post operative residual disability consist of;  (e) 
if an increase in disability is found, did any increase in 
disability result from VA's improper medical treatment, or 
from the continuance and natural progress of the underlying 
condition; (f) did VA treatment affect the natural progress 
of the underlying condition, and if so, in what manner.  It 
was noted that if these matters cannot be medically 
determined without resort to mere conjecture, this should be 
commented upon by the physician.  In addition the RO was 
informed that if any development was incomplete, including if 
the requested opinion did not address in full all questions 
presented, the report had to be returned to the specialist 
for corrective action.  

A VA examiner reviewed the veteran's claims file in August 
1997.  Among other things, he stated that postoperative in 
April 1981, the veteran had some improvement followed by an 
increase in weakness.  The examiner offered an assessment of 
the veteran's case.  He stated that the medical records 
showed that after initial fairly successful improvement in 
functions the veteran developed symptoms referable to 
compression of the spinal cord around 1980 and after a proper 
examination the veteran had the operation of April 1981.  The 
examiner stated that it was not common to have a second 
operation for decompression for an old injury of the spinal 
cord, but that the circumstances and appearance of 
myelography provided a reasonable indication for the 
operation.  It was stated that such an operation did not 
necessarily lead to improvement of the veteran's neurological 
deficit and that its consequences might be improvement, no 
change, or some deterioration.  The examiner reported that it 
could not be clearly envisioned prior to the treatment what 
the consequence might be.  He stated that the exception would 
be if a discrete new disease were found that could be 
surgically ameliorated, but that this was not the case here.  
It was reported that postoperative initial deterioration was 
often followed by gradual improvement and therefore it was 
doubtful the later spinal surgery would affect the natural 
progress of the underlying condition which was largely 
stationary of spinal cord compression and attendant 
neurological deficit.  

In a May 1999 statement, Craig Bash, M. D. reported that he 
had reviewed the medical examination of the veteran and that 
it was his opinion that the examiner failed to specifically 
answer the BVA questions.  It was argued that the most 
important question which was not specifically answered was 
whether or not the veteran incurred additional disability as 
a sequela of his surgery in April 1981.  It was opined that 
the clinical history inferred additional disability.  

In a May 1999 written argument, the veteran's representative 
pointed out that in Stegall v West, 11 Vet. App. 268 it was 
determined that if a report did not contain sufficient detail 
it must be returned as inadequate.  The representative 
requested that the case again be remanded to the RO for an 
opinion which adequately addresses the specific questions of 
the Board.  

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  If the medical evidence of record is 
insufficient, the Board may supplement the record by seeking 
an advisory opinion.  Colvin v. Derwinski, 1 Vet.App. 171, 
175 (1991).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:

1.  The veteran's claims file should 
again be referred to a VA board certified 
neurologist for review and expression of 
an opinion in answer to the following 
questions: did the decompression 
performed in April 1981 cause the 
veteran's underlying condition to 
improve, have no effect at all, or cause 
the underlying condition to increase in 
severity; considering the pertinent 
clinical findings prior to and subsequent 
to the April 1981 surgery, what were the 
necessary consequences of the surgery.  
That is, what consequences were certain 
to result from or intended to result from 
the surgical treatment; did the April 
1981 surgery cause post operative 
residual disability which was not certain 
to result from or intended to result from 
it, and if so, what did such post 
operative residual disability consist of; 
if an increase in disability is found, 
did any increase in disability result 
from VA's improper medical treatment, or 
from the continuance and natural progress 
of the underlying condition; did VA 
treatment affect the natural progress of 
the underlying condition, and if so, in 
what manner.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be specifically 
commented upon by the physician. 

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested opinion does not address in 
full all questions presented, the report 
must be returned to the specialist for 
corrective action.  

3.  Thereafter, the RO should take any 
other necessary action, and readjudicate 
the issue on appeal.  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case should be issued, and the veteran and his representative 
provided an opportunity to respond.  Thereafter, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



